
	

115 S1952 IS: Department of Veterans Affairs Financial Accountability Act of 2017
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1952
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2017
			Mr. Tester (for himself, Mr. McCain, Mr. Manchin, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To improve oversight and accountability of the financial processes of the Department of Veterans
			 Affairs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Department of Veterans Affairs Financial Accountability Act of 2017.
 2.Sense of CongressIt is the sense of Congress that— (1)the normal budget process for the Department of Veterans Affairs should be grounded in sound actuarial analysis based on accurate demand forecasting;
 (2)the regular budget process for the Department should be the norm; and (3)supplemental requests for appropriations should be used sparingly and for unforeseen demand or natural occurrences.
			3.Oversight and accountability of financial processes of Department of Veterans Affairs
			(a)Independent review of financial processes
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into a contract with an independent third party—
 (A)to review and audit the financial processes, including reporting structures, and actuarial and estimation models of the Department of Veterans Affairs;
 (B)to develop recommendations for improving such structures; and (C)to complete such review and development not later than 180 days after the date on which the Secretary and the independent third party enter into the contract.
 (2)Implementation planNot later than 60 days after the completion of the review and development required by paragraph (1), the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a plan to implement the recommendations developed under subparagraph (B) of such paragraph.
 (b)Accountability for implementation of recommendations from third partiesThe Secretary shall appoint one individual within the Office of the Secretary of Veterans Affairs to be responsible for monitoring the status and progress of implementation of recommendations submitted to the Secretary by third parties, including recommendations developed under subsection (a)(1)(B) and all such other recommendations as may be submitted to the Secretary by the Comptroller General of the United States, the Special Counsel, and the Inspector General of the Department of Veterans Affairs.
 (c)Plans for use of supplemental appropriations requiredWhenever the Secretary submits to address a budgetary issue affecting the Department of Veterans Affairs to Congress a request for supplemental appropriations or any other appropriation when the request is submitted outside the standard budget process, the Secretary shall, not later than 45 days before the date on which such budgetary issue would start affecting a program or service, submit to Congress a justification for the request, including a plan that details how the Secretary intends to use the requested appropriation and how long the requested appropriation is expected to meet the needs of the Department and certification that the request was made using an updated and sound actuarial analysis.
 (d)Annual attestation regarding financial projectionsConcurrent with the President's annual budget request submitted to Congress under section 1105 of title 31, United States Code, for fiscal year 2019 and each fiscal year thereafter, the Chief Financial Officer of the Department of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives the following:
 (1)A statement of assurance that financial projections included in such budget or the supporting materials submitted along with such budget for the Department of Veterans Affairs are sufficient to provide benefits and services under laws administered by the Secretary of Veterans Affairs.
 (2)A certification of the Chief Financial Officer's responsibility for internal financial controls of the Department.
 (3)An attestation that the Chief Financial Officer has collaborated sufficiently with the financial officers of the facilities and components of the Department to be confident in such financial projections.
				
